Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 26, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151680                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PILGRIM’S REST BAPTIST CHURCH,                                                                                     Justices
  a/k/a PILGRIM’S REST MISSIONARY
  BAPTIST CHURCH, NATHAN MAYFIELD,
  and STEPHON BLACKWELL,
              Plaintiffs/Counter-Defendants-
              Appellees,
  v                                                                SC: 151680
                                                                   COA: 318797
                                                                   Kent CC: 11-012242-CZ
  ARTHUR PEARSON, SR.,
           Defendant/Counter-Plaintiff-
           Appellant.

  ______________________________________/

         On April 7, 2016, the Court heard oral argument on the application for leave to
  appeal the April 23, 2015 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 26, 2016
           a0407
                                                                              Clerk